DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2021 has been entered.

Information Disclosure Statement
Information Disclosure Statements (IDS) filed on 11/16/2021 was considered.

Response to Amendment
The Applicant’s Amendment filed on 11/01/2021 in which claims 1 and 33 have been amended, claims 17-32 and 49-79 have been canceled and entered of record.
Claims 1-16 and 33-48 are pending for examination.



Response to Argument
Applicant argues that Hall does not discloses selectable primary power source.  The Examiner respectfully disagrees.  In paragraph [0072], Hall clearly discloses the user can elect primary power source between the solar power source or utility power source “In this embodiment, the user may elect to use solar for the bulk of the primary electricity used by the connected loads… 2) connect the utility power as the primary source”.
Applicant also argues that Hall does not discloses AC sources.  The Examiner respectfully disagrees.  The DC power source must be converted to AC to power the AC load thus.  Fig. 9 clearly shows the AC plugs that plugging in to the power sources.
Regarding the comparing signal limitation, the current claims do not required both limitations, therefore, either automatic selection or remote control is met the claims requirement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 1-7, 9-16, 33-39, and 41-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ewing et al., US Patent Publication 2008/0258556; hereinafter “Ewing” in view of Hall et al., US Patent Publication 2018/0278086; hereinafter “Hall”.
Regarding claim 1, Ewing discloses an automatic transfer switch (Fig. 1, 100) and (Fig. 10; 1000), comprising: 
a first electrical input (Fig. 10, 1036 and 1038) for receiving power from a first power source (Fig. 10, 1018) [0099];
a second electrical input (Fig. 10, 1040 and 1042) for receiving power from a second power source (Fig. 10, 1020) [0099]; 
an electrical output (Fig. 10, 1058 and 1060) for outputting power to one or more electrical devices (Fig. 10, outlets 1040 [0049]); 
a power sense and transfer module (Fig. 10, 1048), (Fig. 10 is circuitry of transfer switch 101 in Fig. 1 [0097] which is an Automatic Transfer Switch (ATS) [0042], therefore, sensors are required in each power input path for ATS operation [0003]) for monitoring power delivered by at least one of said first and second electrical inputs and selectively coupling said electrical output to one of said first and second electrical inputs based on said monitoring [0003], [0042]; and 
a primary source selector (1010 and 1014 shows 1018 is currently selected as primary power source) for selecting one of said first and second electrical inputs as a primary input for connection to said power output in a default condition [0057] [0097].

Ewing discloses a manual switch for selecting the selection of the primary input (Fig. 1, 180) [0097].  Does not discloses the selection of the primary input can be one of an automatic selection and remote control.  However, selecting primary input with one of an automatic selection and remote control is well-known in the art.  The reference of Hall is introduced to provide as an evidence.  Hall discloses a variety of automatic transfer switch with a primary source selector [0072] being operative to make a selection of a primary input by one of an automatic selection based on a comparison of power signals provided by said first and second AC power sources and remote control such that said selection of said primary input can be made free from physically accessing the automatic transfer switch (Fig. 4A and 4B, the ATS 310 can only be controlled remotely or through program as discloses in par. [0072], no physical switch for primary selection on 310).  It would have been obvious to one of ordinary skill in the art before the invention was filed to have modified Ewing to incorporate the teaching of Hall and either selecting the primary source through remote control selection such that said selection of said primary input can be made free from physically accessing the automatic transfer switch, and since the ATS is either automatically or remotely selecting primary power source, it would have been obvious that no physical switch is needed.  Doing so would allow automatically switching between power sources when a backup power source is required to replenish, or be able to remotely select one of the 
Regarding claim 2, the combination of Ewing and Hall discloses the automatic transfer switch as set forth in Claim 1 above, Ewing further discloses said power sense and transfer module is operative to switch between said first and second electrical inputs based on a quality of a power signal delivered via one of said first and second electrical inputs [0014] [0021].
Regarding claim 3, the combination of Ewing and Hall discloses the automatic transfer switch as set forth in Claim 1 above, Ewing further discloses said power sense and transfer module is operative to monitor the power signals delivered via the first and second electrical inputs and to connect one of said first and second electrical inputs to said electrical output based on said monitored power signals [0014] [0003].
Regarding claim 4, the combination of Ewing and Hall discloses the automatic transfer switch as set forth in Claim 1 above, Ewing further discloses said primary source selector selects said primary input based on a user input [0097].
Regarding claim 5, the combination of Ewing and Hall discloses the automatic transfer switch as set forth in Claim 1 above, Hall further discloses said primary source selector selects said primary input based on a comparison of power signals delivered via said first and second electrical inputs [0072].  
Regarding claim 6, the combination of Ewing and Hall discloses the automatic transfer switch as set forth in Claim 1 above, in the embodiment of Fig. 10 which is the exemplary transfer switch 101 of FIG. 1 [0037], Ewing discloses the transfer switch has the Automatic Transfer Switch (ATS) module 1048 for supply power to a single outlet.  
Regarding claim 7, the combination of Ewing and Hall discloses the automatic transfer switch as set forth in Claim 6 above, Ewing further discloses the power sense and transfer module includes a second relay (Fig. 13, 1308A) between said second electrical input (Fig. 13, 1304A-B) and said electrical output (Fig. 13, 1303A-B), and a second solid state switch (Fig. 13, 1306A-B) between said second electrical input (Fig. 13, 1304A-B) and said electrical output (Fig. 13, 1303A-B), and said method further comprises operating each of said second relay and said second solid state switch for cycling said second electrical input and said electrical output [0116]-[0119].
Regarding claim 9, the combination of Ewing and Hall discloses the automatic transfer switch as set forth in Claim 1 above, Ewing also discloses the automatic 
Regarding claim 10, the combination of Ewing and Hall discloses the automatic transfer switch as set forth in Claim 9 above, Ewing also discloses said input comprises a user input ([0097] switch 180 required user input).
Regarding claim 11, the combination of Ewing and Hall discloses the automatic transfer switch as set forth in Claim 9 above, Hall also discloses said input comprises an environmental input from an environmental sensor [0014].
Regarding claim 12, the combination of Ewing and Hall discloses the automatic transfer switch as set forth in Claim 9 above, Hall also discloses said input is a processor input from a processor [0055] operative for comparing a parameter related to said first electrical device to a threshold [0072].
Regarding claim 13, the combination of Ewing and Hall discloses the automatic transfer switch as set forth in Claim 1 above, Ewing further discloses the automatic transfer switch further comprising a communications input (Fig. 1, switch 180 or 184) for receiving an input communications signal for use in controlling the operation of said automatic transfer switch (Fig. 1, switch 180 or 184 are communications input between a user and the system for controlling the operation of the ATS).
Regarding claim 14, the combination of Ewing and Hall discloses the automatic transfer switch as set forth in Claim 1 above, Ewing discloses the ATS and a user input 
Regarding claim 15, the combination of Ewing and Hall discloses the automatic transfer switch as set forth in Claim 14 above, Ewing further discloses said output communications signal comprises information concerning a state of one of said automatic transfer switch and a connected piece of electrical equipment [0053]-[0054].
Regarding claim 16, the combination of Ewing and Hall discloses the automatic transfer switch as set forth in Claim 1 above, Ewing further discloses the automatic transfer switch further comprising a warning indication for providing an indication when a monitored power reaches a predetermined state (Claim 24).
Regarding claim 33, Ewing discloses a method for delivering power to electrical devices (Fig. 1, 100) and (Fig. 10; 1000), comprising: 

selecting one of said first and second electrical inputs as a primary input for connection to said power output in a default condition (1010 and 1014 shows 1018 is currently selected as primary power source) [0057] [0097]; and 
changing to the other one of said first and second electrical inputs as said primary input [0057] [0097],
Ewing discloses a manual switch for selecting the selection of the primary input (Fig. 1, 180) [0097].  Does not discloses the selection of the primary input can be one of an automatic selection and remote control.  However, selecting primary input with one of an automatic selection and remote control is well-known in the art.  The reference of Hall is introduced to provide as an evidence.  Hall discloses a variety of automatic transfer switch with a primary source selector [0072], said changing being one of automatic based on a comparison of power signals provided by said first and second 
Regarding claim 34, the combination of Ewing and Hall discloses the method as set forth in Claim 33 above, Ewing also discloses the method further comprising operating said power sense and transfer module to switch between said first and second electrical inputs based on a quality of a power signal delivered via one of said first and second electrical inputs [0014] [0021].
Regarding claim 35, the combination of Ewing and Hall discloses the method as set forth in Claim 33 above, Ewing also discloses the method further comprising operating said power sense and transfer module to monitor the power signals delivered via the first and second electrical inputs and to connect one of said first and second 
Regarding claim 36, the combination of Ewing and Hall discloses the method as set forth in Claim 33 above, Ewing also discloses the method further comprising operating said primary source selector to select said primary input based on a user input [0097].
Regarding claim 37, the combination of Ewing and Hall discloses the method as set forth in Claim 33 above, Hall further discloses said primary source selector selects said primary input based on a comparison of power signals delivered via said first and second electrical inputs [0072].
Regarding claim 38, the combination of Ewing and Hall discloses the method as set forth in Claim 33 above, in the embodiment of Fig. 10 which is the exemplary transfer switch 101 of FIG. 1 [0037], Ewing discloses the transfer switch has the Automatic Transfer Switch (ATS) module 1048 for supply power to a single outlet.  In the embodiment, Ewing does not disclose the detail circuitry of the ATS module.  However, Ewing discloses a couple of ATS module that supply power to single outlet (Fig. 13) or double outlets (Fig. 12), wherein the single outlet ATS module (Fig. 13) comprising a first relay (Fig. 13, 1308B) between said first electrical input (Fig. 13, 1302A-B) and said electrical output (Fig. 13, 1303A-B), and a first solid state switch (Fig. 13, 1306C-D) between said first electrical input (Fig. 13, 1302A-B) and said electrical output (Fig. 13, 1303A-B), and said method further comprising operating each of said first relay and said first solid state switch for at least one of connecting and disconnecting ("cycling") said first electrical input and said electrical output [0116]-
Regarding claim 39, the combination of Ewing and Hall discloses the method as set forth in Claim 38 above, Ewing further discloses the power sense and transfer module includes a second relay (Fig. 13, 1308A) between said second electrical input (Fig. 13, 1304A-B) and said electrical output (Fig. 13, 1303A-B), and a second solid state switch (Fig. 13, 1306A-B) between said second electrical input (Fig. 13, 1304A-B) and said electrical output (Fig. 13, 1303A-B), and said method further comprises operating each of said second relay and said second solid state switch for cycling said second electrical input and said electrical output [0116]-[0119].
Regarding claim 41, the combination of Ewing and Hall discloses the method as set forth in Claim 33 above, Ewing also discloses the method further comprising controlling power delivery to a first electrical device (Fig. 10, device (load) that connected to outlets 1040) based at least in part on an input (Fig. 1, 180) separate from power signals delivered via said first and second electrical inputs (Fig. 1, 180 is separate from inputs 1018 and 1020).
Regarding claim 42, the combination of Ewing and Hall discloses the method as set forth in Claim 41 above, Ewing also discloses said input comprises a user input ([0097] switch 180 required user input).
Regarding claim 43, the combination of Ewing and Hall discloses the method as set forth in Claim 41 above, Hall also discloses said input comprises an environmental input from an environmental sensor [0014].
Regarding claim 44, the combination of Ewing and Hall discloses the method as set forth in Claim 41 above, Hall also discloses said input is a processor input from a processor [0055] operative for comparing a parameter related to said first electrical device to a threshold [0072].
Regarding claim 45, the combination of Ewing and Hall discloses the method as set forth in Claim 33 above, Ewing also discloses the method further comprising receiving an input communications signal (Fig. 1, switch 180 or 184) for use in controlling the operation of said automatic transfer switch (Fig. 1, switch 180 or 184 are communications input between a user and the system for controlling the operation of the ATS).
Regarding claim 46, the combination of Ewing and Hall discloses the method as set forth in Claim 33 above, Ewing discloses the ATS and a user input for controlling power delivery to a first electrical device (Fig. 10, device (load) that connected to outlets 1040), Ewing does not discloses the embodiment of Fig. 10 which is a the exemplary transfer switch 101 of FIG. 1 [0037] to include a remote communications signal comprises information concerning a state of one of said automatic transfer switch and a connected piece of electrical equipment.  However, Ewing discloses an embodiment 100 in Fig. 1 including a communications output (Fig. 1 140) for transmitting an output communications signal to a remote processing platform ([0048] other remote processing platform is required to interface between user and the Ethernet communication port 140 
Regarding claim 47, the combination of Ewing and Hall discloses the method as set forth in Claim 46 above, Ewing also discloses said output communications signal comprises information concerning a state of one of said automatic transfer switch and a connected piece of electrical equipment [0053]-[0054].
Regarding claim 48, the combination of Ewing and Hall discloses the method as set forth in Claim 33 above, Ewing also discloses the method further comprising providing an indication when a monitored power reaches a predetermined state (Claim 24).

Claim(s) 8 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ewing and Hall in view of Scholder, US Patent Publication 2011/0169531; hereinafter “Scholder”.
Regarding claims 8 and 40, the combination of Ewing and Hall discloses the automatic transfer switch as set forth in Claim 6 and the method as set forth in Claim 38 above, Ewing does not expressly disclose the automatic transfer switch and the method further comprising selectively cycling said solid state switch at or near a zero crossing of a power signal.  However, switching at or near a zero crossing of a power signal is well-known in the art that solid state switch/relay for AC signal usually accompanied with zero switching near or at crossing.  The reference of Scholder is introduced to provide 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836